Citation Nr: 1219816	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-07 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability rating (evaluation) for bilateral hearing loss in excess of 10 percent prior to August 1, 2010, and in excess of 0 percent as of August 1, 2010.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1966 to September 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which in pertinent part, granted service connection for bilateral hearing loss and assigned a 10 percent disability rating, effective July 14, 2008.  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Portland, Oregon which now has jurisdiction over the claim on appeal.

In a May 2010 rating decision, the RO decreased the disability rating for bilateral hearing loss to a noncompensable rating (0 percent), effective August 1, 2010.  The Veteran was advised of the rating decision, but did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Because the 10 percent disability rating is not the maximum benefit available for the claim on appeal, this appeal continues.   


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  Prior to August 1, 2010, audiometric testing revealed, at worse, average puretone thresholds of 58 decibels in the right ear and 63 decibels in the left ear, as well as speech recognition of 92 percent in the right ear and 96 percent in the left ear.

3.  As of August 1, 2010, audiometric testing revealed, at worse, average puretone thresholds of 50 decibels in the right ear and 56 decibels in the left ear, as well as 84 percent speech recognition in the right and left ears.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for bilateral hearing loss in excess of 10 percent prior to August 1, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85-4.87, Diagnostic Code 6100 (2011).  

2.  The criteria for an initial rating for bilateral hearing loss in excess of 0 percent as of August 1, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85-4.87, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, a July 2008 letter included the type of evidence necessary to establish a disability rating and effective date for the service-connected disability on appeal.

The Board finds that the VCAA notice requirements have been satisfied by the July 2008 letter.  In this letter, VA informed the Veteran that, in order to substantiate a claim for service connection, the evidence needed to show a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed him that, on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The claim on appeal arises from the Veteran's disagreement with the initial 10 percent disability rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has interpreted, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003.  

Regarding the duty to assist, VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes VA outpatient treatment records from March 2006 to June 2008, June 2010 VA outpatient audiometry report, and VA audiological examination reports dated October 2008 and September 2011.  The September 2011 VA examination was provided in response to, and subsequent to, the Veteran's written request for further audiological testing for hearing loss to see if the 10 percent rating was still warranted.  

The Board finds the competent medical evidence of record is adequate to rate the Veteran's bilateral hearing loss disability and, specifically, that the October 2008 and September 2011 VA examination reports are adequate for rating purposes, as they included both audiology and speech recognition test scores.  The  June 2010 VA audiological test results are adequate for rating purposes, even though the speech recognition test scores in that examination are not.  The June 2010 VA audiology examination report was submitted by the Veteran's representative with the statement that the examination would support the Veteran's appeal.  VA examiners reviewed the Veteran's claims file and medical history, current complaints and related hearing loss functional impairment, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Ratings Schedule, under Diagnostic Code 6100, provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2011).  Each ear is to be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(b).  

VA regulations provide that Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2011).  

The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Rating Bilateral Hearing Loss

The Veteran contends that an initial rating for bilateral hearing loss in excess of 10 percent is warranted prior to August 1, 2010.  He contends he experiences difficulty with speech recognition, stating that he hears a noise or muffle sound at a certain level but feels he is unable to understand a lot of conversation at the levels he is able to hear.  In a March 2010 statement, the Veteran wrote that he understood that a possible mistake by the RO might have been made in initially awarding him a 10 percent rating for hearing loss. 

In October 2008, the Veteran was afforded a VA audiological examination.  Audiological testing performed showed the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
70
85
LEFT
35
40
80
95

Average puretone thresholds were 58 decibels in the right ear and 63 decibels in the left ear.  Speech recognition scores based on the Maryland CNC test were 92 percent in the right ear and 96 percent in the left ear.  

Based upon the results of the October 2008 VA audiological examination, a Roman numeral II is derived for the right and left ears from Table VI of 38 C.F.R. § 4.85.  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with the applicable columns.  As a result, there is no basis in the schedule for an initial rating for bilateral hearing loss in excess of 10 percent prior to August 1, 2010.  38 C.F.R. § 4.85.

Review of the evidentiary record also reveals a June 2010 VA outpatient audiometry report, via a VA Form 10-2364, which showed the following puretone thresholds:




HERTZ



1000
2000
3000
4000
RIGHT
30
35
65
80
LEFT
35
35
75
95

Average puretone thresholds were 53 decibels in the right ear and 60 decibels in the left ear.  Speech recognition scores were 72 percent in the right ear and 60 percent in the left ear.  

The Board finds that the speech recognition test results in this report lacks probative value because the examiner indicated use of the Central Institute for the Deaf W-22 list (CIDW-22) for speech recognition testing, rather than using the Maryland CNC test which is a requirement for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a).  There is no need for further development in this case to seek clarification on whether or not the Maryland CNC test was used because the VA physician clearly noted use of the CIDW-22.  As a result, a Roman numeral cannot be designated for hearing impairment of either ear pursuant to Table VI.  

Even considering the Hertz audiometric test scores derived from the June 2010 VA outpatient audiometry report in the context of the last valid speech recognition testing, this does not provide a basis for a higher disability rating because, except for one 5 dB threshold shift at the 1000 Hertz level in the right ear, all other decibel readings at the June 2010 VA audiology examination are better, that is, less favorable to the Veteran, than the earlier audiometric test scores in October 2008.  

Additionally, a Roman numeral cannot be designated for hearing impairment of each ear based only on the puretone threshold averages under Table VIa of 38 C.F.R. §§ 4.85(c), 4.86.  Based upon the results of the June 2010 VA outpatient audiometry report, there is no indication that the VA physician certified that use of the appropriate speech discrimination test was inappropriate, nor did the bilateral puretone thresholds meet the criteria to establish exceptional patterns of hearing impairment under 38 C.F.R. § 4.86.  Thus, the Board finds the October 2008 VA examination report provides both more probative evidence with regard to substantiating the claim on appeal and audiometric test scores that are more favorable to the Veteran, as well as Maryland CNC speech recognition testing that is adequate to rate the hearing loss disability.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).

The VA outpatient treatment records from March 2006 to June 2008 are silent as to any additional audiometry findings during the appeal period.  The Board acknowledges the Veteran's reported history of symptomatology regarding the service-connected bilateral hearing loss disability, to include difficulty hearing and understanding, and that he is competent to report such symptoms because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nonetheless, it must be reiterated that the disability ratings for hearing impairment are derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  There was no indication that the October 2008 VA audiological evaluation produced test results which were invalid or inadequate for rating purposes.  

For these reasons, and after fully considering all the lay and medical evidence regarding the service-connected bilateral hearing loss disability during the appeal period, the Board finds that the preponderance of the evidence is against an initial rating for bilateral hearing loss in excess of 10 percent prior to August 1, 2010.  38 C.F.R. §§ 4.3, 4.7. 

In September 2011, the Veteran was afforded a VA audiological examination.  Audiological testing performed showed the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
65
75
LEFT
30
35
70
90

Average puretone thresholds were 50 decibels in the right ear and 56 decibels in the left ear.  Speech recognition scores based on the Maryland CNC test were 84 percent in the right and left ears.    

Based upon the results of the September 2011 VA audiological examination, a Roman numeral II is derived for the right and left ears from Table VI of 38 C.F.R. § 4.85.  A noncompensable (0 percent) evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with the applicable columns.  As a result, there is no basis in the schedule for an initial rating for bilateral hearing loss in excess of 0 percent as of August 1, 2010.  38 C.F.R. § 4.85.  For these reasons, and after fully considering the evidence of record regarding the service-connected bilateral hearing loss disability during the appeal period, the Board finds that the preponderance of the evidence is against an initial rating for bilateral hearing loss in excess of 0 percent as of August 1, 2010.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Considerations

First, neither the Veteran nor the evidence of record raises the issue of a total disability rating based on individual unemployability due to the service-connected bilateral hearing loss disability during either appeal period.  In fact, a March 2006 VA outpatient treatment record noted the Veteran was retired and a self-employed owner of a fencing company.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulations as "governing norms."  38 C.F.R. § 3.321(b)(1) (2011) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2011), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  In this regard, the October 2008 VA examiner specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability, by noting that the Veteran's reported history of difficulty hearing in background noise, on the telephone, as well as the television, spouse/partner, and high-pitched tones.  The September 2011 VA examiner specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability, by noting "yes" that the hearing loss disability impacted ordinary conditions of daily life and the Veteran's reported difficulty understanding conversations.  

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  See Martinak, 21 Vet. App. at 455. 

Additionally, the Veteran has not submitted any statements to the effect that the service-connected bilateral hearing loss has caused any effect on occupational functioning or daily activities that are different from the comments made to the VA examiners.  Specifically, in the December 2008 notice of disagreement and in the February 2010 substantive appeal (on a VA Form 9), the Veteran asserted that the VA audiometric hearing examination he underwent did not account for difficulties in "speech recognition" or all of his hearing problems, and that he often hears the sound of a muffled noise but cannot understand all of the words spoken.  

Having considered the Veteran's assertions regarding missing words in conversation, the Board finds that the functional effects of the bilateral hearing loss disability are adequately addressed by the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b) for either period on appeal.  In this Veteran's case, the Board recognizes and has considered the complaints of difficulty with speech discrimination, which is associated with the service-connected hearing loss.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss for both periods on appeal.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher initial rating for bilateral hearing loss, in excess of 10 percent prior to August 1, 2010, and in excess of 0 percent as of August 1, 2010, is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


